Citation Nr: 1454127	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-17 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for residuals of a left shoulder injury, and if so, whether service connection may be granted.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.  

3.  Entitlement to a temporary total rating based on hospitalization and the need for convalescence for a service-connected disability.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, the RO denied entitlement to service connection for a right knee disability, including a claim for a temporary total rating based on the need for convalescence after right knee surgery; and, determined that new and material evidence sufficient to reopen a previously denied claim of service connection for a left shoulder injury had not been received.  

In April 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In an unappealed July 2004 rating decision, the RO denied service connection for a back disability.  In May 2013 the Veteran submitted a claim for service connection for a back disability.  In April 2014 and July 2014 correspondence, the Veteran's attorney requested VCAA notice regarding this claim.  To the Board's knowledge, the RO has not responded to this request.  As the Board does not currently have jurisdiction over this claim, the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for a back disability is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue(s) of service connection for a right knee disability and entitlement to a temporary total rating based on the need for convalescence following surgery are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed June 2001 rating decision, the RO denied service connection for post-operative residuals of a left shoulder injury based on a finding of no nexus to service.  

2.  The Veteran was notified of the June 2001 rating decision in June 2001 and there was no evidence or information received within one year of the June 2001 notice that was new and material to the claim for service connection for post-operative residuals of a left shoulder injury.  

3.  Additional evidence added to the record since the June 2001 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of service connection for post-operative residuals of a left shoulder injury.  

4.  The competent and credible evidence of record is in relative equipoise as to whether the Veteran's current left shoulder disability is related to a left shoulder injury in service.  


CONCLUSIONS OF LAW

1.  The June 2001 rating decision which denied service connection for post-operative residuals of a left shoulder injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for post-operative residuals of a left shoulder injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  Resolving all doubt in the Veteran's favor, the criteria for service connection for post-operative residuals of a left shoulder injury have been met.  38 U.S.C.A. §§ 1101 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216   (1994).

The Veteran's original claim of service connection for post-operative residuals of a left shoulder injury was denied in a June 2001 rating decision.  The denial was based, in part, on a finding that the Veteran's in-service left shoulder injury did not result in a chronic injury or permanent disability and the evidence failed to show any relationship between the Veteran's in-service treatment and his current disability.  The Veteran did not appeal that determination and the June 2001 decision is final.  

The evidence of record at the time of the June 2001 rating decision included service treatment records noting a left shoulder injury in basic training and treatment on several occasions in February 1988.  The STRs also show the Veteran's report of shoulder problems on his Report of Medical History at discharge in September 1989.  Also of record at the time of the June 2001 decision were post-service medical records beginning in 1996 showing treatment for a left shoulder disability, with subsequent rotator cuff repair.  

Since the June 2001 rating decision, additional evidence has been associated with the claims file, including the Veteran's April 2013 personal hearing testimony, a VA examination report from February 2012, and a private medical opinion from Dr. James A. Dauphin, M.D.  The hearing testimony reflects the Veteran's assertions that he initially injured his left shoulder during service in basic training, and had pain in the left shoulder at the time of discharge from service in 1989 which continued even though he did not seek medical treatment until 1996.  The private opinion from Dr. Dauphin suggests that the Veteran's current left shoulder disability had its onset during service.  Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran's current left shoulder disability resulted from an in-service left shoulder injury.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009);  Hickson v. West, 12 Vet.App. 247, 253 (1999);  Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

As noted above, the service treatment records show that the Veteran initially injured his left shoulder during basic training.  In February 1988 he was treated for complaints of numbness at times and tenderness to palpation in the left trapezius area.  The February 8, 1988 report of treatment notes that the Veteran is "actively able to snap his shoulder."  The impression was strained ligaments (tendons) and slight laxity [of the left shoulder].  Other treatment records from February 1988 show that the Veteran reported numbness of the shoulder and pain which was very problematic with lifting.  The Veteran was seen again the following week at the physical therapy clinic.  X-rays of the left shoulder did not reveal any bone or joint abnormalities.  The Veteran continued to seek treatment for left shoulder pain in March 1988 and a June 1989 orthopedic report noted the Veteran's shoulder pain and previous treatment for left trapezius pain.  On his September 1989 Report of Medical History at separation, the Veteran specifically indicated, by checking the appropriate "yes" box corresponding to "painful or 'trick' shoulder or elbow."

The first post-service evidence showing treatment for a left shoulder disability is dated in 1996.  Those private records from Salisbury Orthopedics show that the Veteran sought treatment for left shoulder pain and reported a history of a prior injury in high school.  An MRI of the shoulder showed a probable labral tear, and maybe an intersubstance tear of the rotator cuff.  In February 1999, the Veteran underwent a left acromioplasty.  A February 1999 physical therapy initial evaluation noted that the Veteran injured his left shoulder approximately two years earlier when an employer collided into his left shoulder at work.  

A private October 2011 examination report indicates that the Veteran continues to have residual pain with abduction and forward flexion of the left shoulder.  Dr. Dauphin opined that the veteran's left shoulder post-operative residuals were service-connected based on the Veteran's in-service treatment in 1988 and his reports of continued pain since that time.  

A VA examination from February 2012 noted current diagnoses of degenerative joint disease of the AC joint and glenohumeral joint of the left shoulder.  The Veteran had residual scars and impingement syndrome.  The examiner opined that the Veteran's current left shoulder disability was less likely as not a continuation of the treatment of a left shoulder condition in service.  The examiner based the opinion on a lack of continuation of care between 1990 and 1995.  

At the Veteran's personal hearing in April 2013, he testified that he did not injure his left shoulder prior to service and did not suffer additional trauma to his left shoulder after service.  Although the Veteran appeared to testify that he may have previously hurt his shoulder playing sports in high school, he specifically indicated that his shoulder was normal at the time he entered service.  In other words, the Veteran did not enter service with a chronic left shoulder disability.  This is corroborated by the entrance examination report from 1986 which is negative for any pre-existing shoulder problem.  


Similarly, the records in 1996 indicating that the Veteran was injured two years earlier are vague as to the etiology of the Veteran's rotator cuff tear, and do not provide enough probative evidence to outweigh the Veteran's testimony regarding his in-service left shoulder injury and his continued pain since that time. 

Although the STRs showed no abnormality of the left shoulder on x-ray, the medical findings on examination during service revealed popping and snapping of the left shoulder with laxity and numbness.  It is well-established that these types of symptoms can be associated with a rotator cuff tear, which would not necessary be visible on a regular x-ray.  The fact that the Veteran did not have an MRI until 1996 does not mean that the disability did not exist prior to that time.  Indeed, the Veteran reported his shoulder symptoms at the time of discharge from service; and, while the Veteran testified at his hearing that he did not seek treatment until he had a job in 1996, he is nevertheless competent to report that the pain existed since the original injury in service.  The Veteran's reports of pain are noted by Dr. Dauphin, and he provided a medical opinion linking the Veteran's current disability to service.  

In summary, there is evidence both for and against the claim.  As noted above, the record includes a negative VA examination/opinion suggesting that the Veteran's current disability is related to a post-service injury in approximately 1996.  However, as noted above, the record is vague as to whether such an intervening injury actually occurred.  Moreover, even if the Veteran sought treatment after this supposed injury in 1996, it does not rule out the possibility that the 1996 incident was merely a re-injury of the left shoulder which had its original onset during service.  

At the very least, no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).


Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's in-service left shoulder pain and laxity (tendon/ligament strain) and his current left shoulder post-operative residuals.  As all elements of service connection have been satisfied, service connection for post-operative residuals of a left shoulder injury is granted.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(d), 3.310(a) (2014).


ORDER

The application to reopen the previously denied claim of service connection for post-operative residuals of a left shoulder injury is granted; service connection for post-operative residuals of a left shoulder injury is granted.  


REMAND

The Veteran seeks service connection for a right knee disability, claimed as secondary to his service-connected left knee disability.  The Veteran asserts that the additional weight bearing placed on the right knee as a result of the left knee disability has resulted in a right knee disability secondary to the service-connected left knee disability.  

VA treatment records from July 2010 show that the Veteran had a right knee meniscal tear and cartilage defect.  In a March 2011 rating decision, the RO denied the claim for service connection for a right knee disability because there was no evidence of an in-service right knee injury or a nexus between any current right knee disability and service.  However, the RO did not consider the Veteran's claim of secondary service connection.  

Given that the Veteran has a service-connected left knee disability, and a diagnosed right knee disability, a medical examination is necessary to determine whether there is any relationship between the two.  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Mclendon, 20 Vet. App. at 83.  

The Veteran also seeks a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence following hospitalization or surgery based on his right knee disability.  This claim is inextricably intertwined with the claim of service connection for a right knee disability.  As the claim of service connection for a right knee disability has not yet been resolved, the claim for a temporary total rating must be deferred pending the outcome of the other claim.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file or electronic record the Veteran's private medical records from Dr. Steele and/or other private doctor who has treated him for right knee pain.

2.  Obtain all VA treatment records, if any, pertinent to his claim for service connection for a right knee disability.  

3.  After completion of the above directives, schedule the Veteran for a VA examination to be conducted by a physician skilled in the diagnosis and treatment of orthopaedic disabilities to address the etiology of the Veteran's right knee meniscal tear and cartilage defect.  The claims file and electronic record must be made available to the examiner for review before the examination; the examiner must indicate that the records were reviewed.  In the examination report the examiner should discuss the relevant medical history.  This should include discussion of the Veteran's assertion that his right knee disability is secondary to his service-connected left knee disability.  

Based on the evaluation of the Veteran and the review of the medical history, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has any current right knee disabilities that are due to, caused by, or aggravated by, the service-connected left knee disability.  This includes whether the Veteran's current service-connected left knee disability, as likely as not, aggravates (makes permanently worse) the Veteran's current right knee disability.  

A complete rationale should be given for all opinions and conclusions expressed.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


